Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the communications filed on 10/11/2021.
Claims 1-4 and 11-24 have been withdrawn.
Claims 5-10 are currently pending and have been examined.
Election/Restrictions
	Applicant’s election of Group II without traverse in the reply filed on 10/11/2021 is acknowledged. 
Claims 1-4, 11-17, and 18-24 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/11/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 7-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Elliot et al. U.S. Publication No. 2017/0332199, hereafter known as Elliot, in further view of Berggren U.S. Publication No. 2018/0033311, hereafter known as Berggren. 

Claim 5: Elliot teaches the following:

A […] resistant housing; a solar panel mounted to the […] resistant housing; a location sensor disposed within the […] resistant housing. 
	Elliot teaches a “tracking device may be mounted (e.g., using the mounting tabs) to an asset  (e.g., a vehicle (e.g., a bus, a truck, a trailer, a tractor, or the like), a machine, a shipping container, and/or another type of movable asset) for tracking the asset” (¶ [0010]); “Device 400 may correspond to tracking device 210 […] device 400 may include an output sensor 405, a solar array 410 […] a location sensor 470” (¶ [0039]); “Solar array 410 includes one or more solar cells (e.g., photovoltaic (PV) cells) and/or solar panels” (¶ [0041]);  “components of device 400 may be mounted in a water-resistant and/or a water-proof case.” (¶ [0039]).
	Thus, Elliot teaches a tracking device comprising a water resistant/water proof case that includes one or more solar panels and a location sensor mounted in the case; equivalent to a resistant housing including a solar panel mounted to the resistant housing and a location sensor disposed within the resistant housing.

A modem disposed within the […] resistant housing for communicating with a remote server; and
400 may correspond to tracking device 210 […] device 400 may include […] a wireless interface 455” (¶ [0039]); “Wireless interface 455 includes a transceiver-like component (e.g., a transceiver and/or a separate receiver and transmitter) that enables device 400 to communicate with other devices […]  wireless interface 455 may include a cellular network interface (e.g., an electrical circuitry component, such as a cellular radio, a cellular modem, or the like) to permit device 400 to establish a connection with a cellular network” (¶ [0050]); “having determined the location information, tracking device 210 may send the location information, to another device (e.g., user device 230 and/or tracking server 260)” (¶ [0099]); “components of device 400 may be mounted in a water-resistant and/or a water-proof case.” (¶ [0039]).
	Thus, Elliot teaches a tracking device comprising a water resistant/water proof case that includes a wireless interface mounted within the case. The wireless interface comprises a cellular modem that allows the tracking device to send location information to a tracking server; equivalent to a modem disposed within the resistant housing for communicating with a remote server.

A battery disposed within the […] resistant housing for powering the integrated asset tracker, wherein the battery is electrically coupled to the solar panel for receiving power; 
	Elliot teaches “a tracking device may, in some implementations, include at least one solar array […] and a battery” (¶ [0009]); “Device 400 may correspond to tracking device 210 […] device 400 may include an output sensor 405, a solar array 410, a charge controller 415 […] an energy storage component 430 […] a power supply component 440” (¶ [0039]); “Charge controller 415 includes a component to manage charging (e.g., by solar array 410 and/or by an external power source) of energy storage component 430.” (¶ [0042]); “Solar array 410 includes one or more solar cells (e.g., photovoltaic (PV) cells) and/or solar panels” (¶ [0041]); “components of device 400 may be mounted in a water-resistant and/or a water-proof case.” (¶ [0039]).

	Although Elliot teaches a tracking device comprising a water proof/water resistant case in which a location sensor, solar panel, battery, and modem may be included, Elliot does not explicitly teach that the case is weather resistant. 

	However, Berggren teaches the following:
	A weather resistant housing; a solar panel mounted to the weather resistant housing; a location sensor disposed within the weather resistant housing;
	Berggren teaches “a solar-powered, waterproof, weather proof GPS tracking device”(¶ [0002]); “a system and method include using a tracking device for coupling with each of a plurality of rental equipment […] The tracking device further includes a rigid inner enclosure housed by the flexible, waterproof outer enclosure, and a global positioning system (GPS) device embedded in the rigid inner enclosure and being powered by electricity from the one or more solar panels” (¶ [0006]); “The tracking device 100 is formed of a waterproof, transparent enclosure (201) that contains one or more solar panels” (¶ [0025]); “FIG. 5 is a flowchart of a method 500 executed by the tracking device, such as by software embedded in a computer processor of the tracking device. The method is configured to send status updates to a server at regular intervals, where each status update contains information about the tracking device, such as GPS location, etc.” (¶ [0036]). 
	Thus, Berggren teaches a tracking device comprising a weatherproof outer enclosure, a GPS device embedded within the enclosure, and one or more solar panels within the enclosure; 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tracking device waterproof casing of Elliot with the teachings of Berggren by substituting the weatherproof outer enclosure of a tracking device, as taught by Berggren, for the waterproof casing of the tracking device in the system of Elliot. One of ordinary skill in the art would have been motivated to make this modification by simple substitution with the purpose to further “reduce seasonal interference with the solar cells (e.g., due to snow and/or ice accumulation on the asset)” (¶ [0010]), as suggested by Elliot. Further, one of ordinary skill in the art would have recognized that the teachings of Berggren are compatible with the system of Elliot as they share capabilities and characteristics; namely, they are both systems directed towards tracking devices comprising solar panels for providing solar energy to said tracking devices. 

Claim 7: Elliot/Berggren teaches the limitations of claim 5. Further, Elliot teaches the following:

A processor disposed within the weather-resistant housing; and a memory disposed within the weather-resistant housing, wherein the memory comprises instructions that, when executed by the processor, cause the processor to: obtain a current location from the location sensor; and periodically transmit a message to the remote server, the message including the current location.

	Elliot teaches “Device 300 may correspond to tracking device 210 […] device 300 may include a bus 310, a processor 320, a memory 330” (¶ [0031]); “Processor 320 includes a processor (e.g., a central processing unit (CPU) […] that interprets and/or executes instructions. 320 includes one or more processors capable of being programmed to perform a function […] Memory 330 includes a random access memory (RAM), a read only memory (ROM), and/or another type of dynamic or static storage device […] that stores information and/or instructions for use by processor 320” ( ¶ [0032]); “assume that the tracking device has detected an event […] Based on detecting the event, the tracking device may determine whether to determine a location” (¶ [0012]); “based on the tracking device having determined that the tracking device should determine a location, the tracking device may determine a location (e.g., for the tracking device) based on navigation system information (e.g., a GPS signal)” (¶ [0013]); “the trigger event may include a time-based event. For example, processor 445 may determine that a period of time corresponding to a time value has passed (e.g., since a prior event)” (¶ [0062]); “Based on having determined the location, the tracking device may send location information to the tracking server via the cellular network” (¶ [0017]).
	Thus, Elliot teaches that the tracking device may comprise a memory containing instructions that are executable by a processor. Further, the tracking device processor is configured to detect that a trigger event has occurred (such as determining that a particular period of time has passed since a prior event), subsequently determine a location of the tracking device, and send the location information to the tracking server; equivalent to a processor disposed within the weather-resistant housing and a memory disposed within the weather-resistant housing, wherein the memory comprises instructions that, when executed by the processor, cause the processor to: obtain a current location from the location sensor; and periodically transmit a message to the remote server, the message including the current location.

Claim 8: Elliot/Berggren teaches the limitations of claim 7. Further, Elliot teaches the following:

Wherein the instructions further cause the processor to: obtain a movement sensor reading from a movement sensor; […] and changing the operating mode of the integrated asset tracker from the sleep mode to the active mode responsive to determining that the movement sensor reading indicates movement.
	Elliot teaches “Device 400 may correspond to tracking device 210 […] device 400 may include […] a motion sensor” (¶ [0039]); “Motion sensor 460 includes a sensor designed to directly or indirectly detect motion and/or orientation of a device (e.g., tracking device 210 and/or user device 230) […] motion sensor 460 may provide motion and/or orientation information to processor 445 for processing” (¶ [0051]); “the trigger event may include detecting movement of tracking device 210. For example, motion sensor 460 may determine that tracking device 210 has moved” (¶ [0063]); “the trigger event may include receiving, from another device, a message (e.g., a wake-up message) […]  tracking device 210 may receive, from user device 230 and/or tracking server 260, a message (e.g., short message service (SMS) message) requesting location information” (¶ [0064]); “tracking device 210 may deactivate short-range wireless interface 435 and/or wireless interface 455 after sending the location information (e.g., to enter a sleep mode)” (¶ [0105]). 
	Thus, Elliot teaches that the tracking device may include a motion sensor that may detect movement. When movement is detected by the motion sensor, a trigger event occurs wherein the tracking device receives a “wake-up” message from the tracking server to provide location information and the tracking device subsequently deactivates to a sleep mode after sending the location information; equivalent to obtaining a movement sensor reading from a movement sensor and changing the operating mode of the integrated asset tracker from the sleep mode to the active mode responsive to determining that the movement sensor reading indicates movement.

	Although Elliot teaches a tracking device that may switch from a sleep mode to an active mode in response to detecting movement via a motion sensor, Elliot does not explicitly teach that 

	However, Berggren teaches the following:
Wherein the instructions further cause the processor to: obtain a movement sensor reading from a movement sensor; changing an operating mode of the integrated asset tracker from an active mode to a sleep mode responsive to determining that the movement sensor reading indicates a lack of movement;

	Berggren teaches “FIG. 5 is a flowchart of a method 500 executed by the tracking device, such as by software embedded in a computer processor of the tracking device […] The method is configured to send status updates to a server at regular intervals, where each status update contains information about the tracking device […] Upon each status update, the server responds with configuration parameters that controls some behavior of the tracking device […] a sleep time is calculated based the status update interval previously provided by the server. Two or more intervals can be provided—a first interval when the tracking device is still, and another interval if the accelerometer detects a motion […] At 502 the microprocessor is powered down, all LED's are turned off, and the motion sensor is put in low-power sleep mode. In this mode, the gyroscope and compass is powered down, but the accelerometer has still the ability to generate interrupts to wake up the microprocessor, if a motion is detected […] There are three reasons the microprocessor could be woken up […]  3) An interrupt is generated by the motion sensor” (¶ [0036]). 
	Thus, Berggren teaches a tracking device comprising a processor that is configured to power down the tracking device into a sleep mode if the device’s motion sensor detects that the tracking device is still, and wakes up the tracking device processor if motion is detected; equivalent to obtain a movement sensor reading from a movement sensor and changing an 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tracking device of Elliot with the teachings of Berggren by incorporating the features for powering down a tracking device into a sleep mode when a motion sensor detects that the tracking device is still (lack of movement), as taught by Berggren, into the tracking device of Elliot that is configured to switch between an active mode and sleep mode. One of ordinary skill in the art would have been motivated to make this modification with the purpose “to save battery” (¶ [0041]), as suggested by Berggren. Further, one of ordinary skill in the art would have recognized that the teachings of Berggren are compatible with the system of Elliot as they share capabilities and characteristics; namely, they are both systems directed towards tracking devices that are configured to switch between an active mode and a sleep mode. 

Claim 9: Elliot/Berggren teaches the limitations of claim 8. Further, Elliot teaches the following:

Wherein the movement sensor is a GPS sensor or an accelerometer. 
	Elliot teaches “motion sensor 460 may include an electrical circuitry component that is based on an accelerometer” (¶ [0051]).  
	Thus, Elliot teaches that the motion sensor comprises an accelerometer; equivalent to wherein the movement sensor is an accelerometer. 

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Elliot et al. U.S. Publication No. 2017/0332199, hereafter known as Elliot, in further view of Berggren U.S. Publication No. . 

Claim 6: Elliot/Berggren teaches the limitations of claim 5. Further, Elliot/Berggren does not explicitly teach, however Egerton does teach, the following:

	Wherein the weather-resistant housing is configured to be mounted between ridges of a corrugate shipping container. 
	Egerton teaches “A monitoring device 10 monitors a container for transporting cargo and comprises a transmitter to transmit data provided by sensors” (see abstract); “The container monitoring device may fit within a corrugation recess of a container wall so that it does not extend beyond the inner or outer surface of the container” (pg. 15, lines 12-15).
	Thus, Egerton teaches a monitoring device that may be fit within a corrugation recess of a container; equivalent to a housing configured to be mounted between ridges of a corrugated shipping container. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Elliot/Berggren with the teachings of Egerton by incorporating the features for fitting a cargo monitoring device within a corrugation recess of a container that is to be transported, as taught by Egerton, into the system of Elliot/Berggren that comprises a weatherproof tracking device that may be coupled to an asset (such as a shipping container). One of ordinary skill in the art would have been motivated to make this modification when one considers “In this way the container monitoring device may be less likely to be damaged and the container monitoring device may not impact on the usable space within the container” (pg. 15, lines 12-15), as suggested by Egerton. Further, one of ordinary skill in the art would have recognized that the teachings of Egerton are compatible with the system of . 

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Elliot et al. U.S. Publication No. 2017/0332199, hereafter known as Elliot, in further view of Berggren U.S. Publication No. 2018/0033311, hereafter known as Berggren, in further view of Elliot U.S. Publication No. 2018/0059251, hereafter known as ‘251. 

Claim 10: Elliot/Berggren teaches the limitations of claim 8. Further, Elliot/Berggren does not explicitly teach, however ‘251 does teach the following:
	
Wherein the integrated asset tracker is configured to charge the battery with the solar panel while the integrated asset tracker is operating in the sleep mode. 
	‘251 teaches “An asset tracking device may be used to monitor a location of a user or an object” (¶ [0001]); “the asset tracking device may power down to a low-energy state after transmitting the GPS data. For example, the asset tracking device may power down to a low or no energy state. In this state, the asset tracking device may begin solar-powered recharging” (¶ [0018]); “asset tracking device 210 may include one or more capacitors 305, one or more solar cells 310” (¶ [0028]); “Capacitor 305 includes one or more devices capable of storing an electric charge. For example, capacitor 305 may include a capacitor (e.g., a capacitor made from dielectric material, a voltage-dependent capacitor, a frequency-dependent capacitor, etc.)” (¶ [0029]); “Solar cell 310 includes one or more devices capable of converting solar energy into electricity” (¶ [0030]). 
	In accordance with the Applicant’s Specification, “The battery 1930 is a component that can receive, store, and provide energy” (¶ [0094]). Thus, ‘251 teaches an asset tracking device 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Elliot/Berggren with the teachings of ‘251 by incorporating the features for recharging an asset tracking device’s energy storage component (capacitor/battery) when the asset tracking device is in a low/no energy mode (sleep mode), as taught by ‘251, into the system of Elliot/Berggren that is configured to charge a tracking device battery using solar panels installed on the tracking device. One of ordinary skill in the art would have been motivated to make this modification when one considers “In this way, the asset tracking device is able to utilize an energy-efficient process to obtain GPS data while conserving power” (¶ [0010]), as suggested by ‘251. Further, one of ordinary skill in the art would have recognized that the teachings of ‘251 are compatible with the system of Elliot/Berggren as they share capabilities and characteristics; namely, they are both systems directed towards recharging an energy storage component of an asset tracking device using solar panels and solar cells installed on the asset tracking device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628